Fourth Court of Appeals
                               San Antonio, Texas
                                    February 12, 2020

                                  No. 04-19-00369-CV

                      IN THE INTEREST OF N.N.M., A CHILD,

               From the 365th Judicial District Court, Dimmit County, Texas
                         Trial Court No. 17-01-13061-DCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                     ORDER
      Appellee’s Motion for Leave to Exceed Word Limit on Brief of Appellee is GRANTED.




                                                _________________________________
                                                Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court